UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                           Airman Basic DAVID W. KELLY, JR.
                                 United States Air Force

                                            ACM S32183

                                        11 September 2014

         Sentence adjudged 13 September 2013 by SPCM convened at Spangdahlem
         Air Base, Germany. Military Judge: Christopher F. Leavey (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 4 months,
         and forfeiture of $1000.00 pay per month for 9 months.

         Appellate Counsel for the Appellant: Captain Thomas A. Smith.

         Appellate Counsel for the United States: Major Daniel J. Breen and Gerald
         R. Bruce, Esquire.

                                                 Before

                          SARAGOSA, MITCHELL, and TELLER
                               Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             LEAH M. CALAHAN
             Deputy Clerk of the Court